Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2. 5-7, 11-13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deardurff, U.S. Patent No. 3,644,866.
Deardurff discloses a method comprising the steps of providing a bundle of continuous glass filaments, holding the glass filaments taught in a bundle extending along the longitudinal axis, and helically wrapping the elongated bundles with a plurality of more bundles to provide an outer tubular wrapping which extends over at least a portion of the core bundle of continuous glass filaments.  Deardurff also discloses the claimed product of a bundle of continuous glass filaments helically wrapped with a plurality of more bundles of continuous glass filaments to form an outer tubular wrapping which at least partially covers the central longitudinally extending core bundle of glass filaments.  See entire document, especially, figures .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bowie, U.S. Patent Application Publication No. 2013/0146392 in view of Brandt et al, U.S. Patent No. 2005/0001012.  
Bowie discloses a method of making a sound-deadening insert for a motor vehicle engine and the insert itself.  The method comprises the steps of winding continuous glass fibers parallel to the longitudinal axis of the assembly to form an assembly of fiber.  The fibers are wound so that they are spread out to form a flattenable assembly or skein.  See paragraphs 0021, 0026.  Any fiber will have some degree of texture.  The structure about which the glass fibers are wrapped can comprise forks, which correspond to the hooking members recited in claim 8.  See paragraph 0033.  
Bowie differs from the claimed invention because it does not teach wrapping a second fibrous bundle around the skein in order to hold it together.
However, Brandt et al teaches that fibrous material for use in forming sound deadening inserts for motor vehicles can be integrated by providing the fibrous material on a winding device and wrapping the fibrous material with a yarn.  The wrapping is perpendicular to the longitudinal axis.  See figure 4.  The wrapping can take a helical path.  See paragraph 0047.  With regard to the particular amount of wrapping and the tension of the yarn, the person of ordinary skill in the art would have been able to select the amount of coverage of the underlying skein was required to provide a suitably strong and durable product without using extra materials.    
Claims 9 , 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowie, U.S. Patent Application Publication No. 2013/0146392 in view of Brandt et al, U.S. Patent No. 2005/0001012 as applied to claims 1-8, 10-13, 15-16 above, and further in view of Pianese, WO 2006/095373.
Bowie in view of Brandt does not clearly teach that the structure is from of resins, amalgams, or both.
However, Pianese teaches forming sound deadening inserts for engines wherein the structure is wholly made of glass fibers and is free of any additives, resins or amalgams in order to lower costs and avoid any toxic fumes.  See page 3, lines 9-23.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed only glass fibers and to have not added any additional components or resins to the structure of Bowie as modified by Brandt, in order to provide a less expensive and more environmentally friendly structure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caroselli et al, U.S. Patent No. 3,625,809 discloses structures comprising glass filament bundle cores which are wrapped with glass fibers
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caroselli et al, U.S. Patent No. 3,625,809 discloses a bundle of filaments wrapped with a yarn but does not teach wrapping with a bundle of filaments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789